Citation Nr: 1215248	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lumbar spine degenerative changes, to include as secondary to the service-connected left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at a March 2012 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the March 2012 hearing before the Board, the Veteran testified that he may have injured his back in service, at the same time he injured his left knee.  He further stated that he sought treatment for his back condition from a chiropractor within one year of separation from service, and has continued to seek treatment since that time.  He also asserted that was treated by several private physicians for his back condition, to include Dr. Weaver since the early 1990's, Dr. Renner, and Dr. Michaels.  To fulfill the duty to assist, on remand the AMC/RO should contact the Veteran and request the appropriate contact information for his private medical providers, and thereafter request the medical records from the physicians identified by the Veteran.  See 38 C.F.R. § 3.159.

The Veteran also testified that he had been receiving Social Security Administration (SSA) benefits for his back disability since approximately 2009.  There is no indication of record that the RO attempted to obtain any records pertaining to the Veteran from SSA.  The Veteran's records are potentially relevant and should be obtained from SSA on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As such, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all private medical care providers whom have treated him for complaints related to his back since separation from service, to include Dr. Weaver, Dr. Renner, and Dr. Michaels .  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file and the Veteran should be notified of this fact.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be permanently associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3.  Thereafter, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  Readjudication should include any appropriate development, such as a VA examination if necessary.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


